Citation Nr: 0909256	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits in excess of $847.00.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to March 
1946.  The Veteran died in May 1984, and his spouse died in 
January 2002.  The spouse's son is the appellant in this 
matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted accrued benefits in 
the amount of $847.00 to the appellant as the child of the 
deceased beneficiary.  The appellant disagrees with the 
amount of payment.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The Veteran's spouse died in January 2002.  

3.  Prior to the spouse's death, she received improved death 
pension benefits.  

4.  The appellant bore the expenses of last sickness and 
burial of the Veteran's spouse.  

5.  Based upon payments made to the Veteran's spouse prior to 
her death, the appellant was awarded $847.00 in accrued 
benefits.  


CONCLUSION OF LAW

The appellant is not entitled to accrued benefits in excess 
of $847.00.  38 U.S.C.A. §§ 1503, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by VA to a surviving spouse and 
children of the Veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
Veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 
C.F.R. §§ 3.3(a)(3), 3.23(d)(5) (2008).  

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income under chapter 15 of 
title 38 of the U.S. Code, all payments of any kind or from 
any source (including salary, retirement or annuity payments, 
or similar income, which has been waived) shall be included 
except for listed exclusions.  Exclusions from countable 
income include, in particular, medical expenses.  Social 
Security benefits are not specifically excluded and such 
income is therefore included as countable income.  See 38 
U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a) (2008).  

With respect to medical expenses, there will be excluded from 
the amount of an individual's annual income any unreimbursed 
amounts which have been paid within the 12-month 
annualization period for medical expenses regardless of when 
the indebtedness was incurred.  An estimate based on a clear 
and reasonable expectation that unusual medical expenditure 
will be realized may be accepted for the purpose of 
authorizing prospective payments of benefits subject to 
necessary adjustment in the award upon receipt of an amended 
estimate, or after the end of the 12-month annualization 
period upon receipt of an eligibility verification report.  
38 C.F.R. § 3.272(g).  

Under 38 C.F.R. § 3.272(g)(2), unreimbursed medical expenses 
(UME) will be excluded when all of the following are met, (i) 
They were or will be paid by a surviving spouse for medical 
expenses of the spouse. . . ., (ii) They were or will be 
incurred on behalf of a person who is a member or a 
constructive member of the spouse's household, and (iii) They 
were or will be in excess of 5 percent of the applicable 
maximum annual pension rate or rates for the spouse as in 
effect during the 12-month annualization period in which the 
medical expenses were paid.  

The rates of improved death pension benefits are published in 
tabular form in appendix B of Veterans Benefits 
Administration Manual M21-1, and are given the same force and 
effect as if published in the Code of Federal Regulations.  
38 C.F.R. §§ 3.21, 3.23.  Effective December 1, 2000, the 
Maximum Annual Pension Rate (MAPR) without a dependent child 
is $6,237, and $311.00 is deducted if medical expenses exceed 
five percent of the MAPR.  Effective December 1, 2001, the 
MAPR without a dependent child is $6,407, and $320.00 is 
deducted if the medical expenses exceed five percent of the 
MAPR.  

Upon the death of a surviving spouse or remarried surviving 
spouse, benefits may be paid to the Veteran's children.  Upon 
the death of a child, benefits may be paid to the surviving 
children of the Veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.  In 
all other cases, only so much of the accrued benefits may be 
paid as may be necessary to reimburse the person who bore the 
expense of last sickness or burial.  38 C.F.R. § 3.1000(a).



Factual Background

As previously noted, the Veteran died in May 1984, and the 
Veteran's surviving spouse began receiving improved death 
pension benefits shortly thereafter.  In a May 1986 
administrative decision, the RO determined that the appellant 
may not be recognized as the Veteran's adopted child for VA 
purposes.  Subsequently thereafter, in July 2001, the spouse 
filed a claim for entitlement to aid and attendance or 
housebound benefits.  In January 2002, the spouse died, and 
the appellant filed a Form 21-601, Application for 
Reimbursement from Accrued Amounts Due a Deceased 
Beneficiary, in September 2002.  The appellant reported 
$3,002.70, paid by him and from her estate, as the total 
expenses relative to the spouse's last sickness and burial, 
along with 65,775.77 (Philippine pesos) as the total amount 
of medical expenses for the spouse in 2001.  In a September 
2002 decision, the RO denied the appellant's claim and 
explained that the Veteran's spouse was not owed any money 
from VA at the time of her death nor did she have a pending 
claim prior to her death.  The appellant appealed therefrom.  
As an aside, in a February 2004 deferred rating decision, the 
RO determined that the Veteran's spouse actually had a 
pending claim for aid and attendance at the time of her 
death.  As such, the RO issued a February 2004 rating 
decision denying entitlement to such benefits.  

In April 2005, the Board remanded the appellant's claim due 
to notification deficiencies.  In October 2005, the RO 
granted entitlement to accrued benefits.  In its decision, 
the RO noted that the spouse had a pending claim at the time 
of her death.  Based on the evidence of record, the RO 
determined that because the appellant is not considered the 
adopted child of the Veteran for VA purposes, he is only 
entitled to accrued benefits in the form of reimbursement for 
the surviving spouse's last sickness and burial as the person 
who bore the expense of the last sickness and burial.  The RO 
determined that the amount of $847.00 represented the due and 
unpaid benefits at the time of the spouse's death in a 
December 2006 decision.  The appellant disagreed with the 
amount by submitting a Notice of Disagreement (NOD) in 
February 2007.  He asserts that the correct amount should be 
$3,002.70, the expenses associated with the surviving 
spouse's last sickness and burial.  

Analysis  

The Board notes that an Improved Pension beneficiary's rate 
of pension usually changes at least once a year or more 
often.  An Improved Pension beneficiary's rate for pension 
for any given month is determined by the following formula:  
subtract the countable annual income (IVAP) from the MAPR; 
divide that answer by 12; and round the answer down to the 
nearest whole dollar.  See M21-1MR, Part V, Subpart iii, 
Chapter 1, Section E.  Reported medical expenses (UME) to be 
deducted from the IVAP is determined by the following 
formula:  multiply the MAPR by 5 percent (0.05); round this 
answer down to the nearest whole dollar amount; and subtract 
that answer from the total amount of the reported expenses 
(UME).  The final answer represents the amount of expenses to 
be deducted.  See 38 C.F.R. § 3.272(g).  

As previously mentioned, the appellant is neither the 
surviving spouse, child, nor dependent parent of the deceased 
Veteran.  He is the adopted son of the Veteran's spouse 
(deceased spouse's nephew).  As such, because it has been 
determined that the appellant is not recognized as the 
adopted child of the Veteran for VA purposes, he is only 
entitled to accrued benefits because he incurred expenses 
associated with the surviving spouse's last sickness and 
burial.  See 38 C.F.R. § 3.1000(a)(5).  

Based upon the evidence of record, the total unreimbursed 
medical expenses (UME) prior to the spouse's death was 
65,775.77 pesos or $1,237.00.  See the February 2002 medical 
list.  (The Board notes that the Department of the Treasury 
quarterly exchange rate was used to convert all amounts from 
Philippine pesos to U.S. Dollars.  See 38 C.F.R. § 3.32 
provides that, when determining the rates of pensions, income 
received or expenses paid in a foreign currency shall be 
converted into U.S. dollar equivalents employing quarterly 
exchange rates established by the Department of the 
Treasury.)  

From February 1, 2001 to November 30, 2001, records show that 
the spouse's annual IVAP was $2,476.00.  Using the formulas 
stated above, $6,237.00 (MAPR) multiplied by 0.05 equals 
$311.00 (rounded down to the nearest dollar).  $1,237.00 
(total UME) subtracted from $311.00 equals $926.00 (amount of 
medical expenses to be deducted to reduce the annual income).  
$2,476.00 (IVAP) minus $926.00 equals $1,550.00 (annual IVAP 
for that month.  $6,237.00 (MAPR) minus $1,550.00 equals 
$4,687.00.  $4,687.00 divided by 12 results in a monthly rate 
of $390.00 (rounded down to the nearest dollar).

From December 1, 2001 to December 30, 2001, the spouse's 
annual IVAP from the stated time period was $2,532.00.  
Similar to the previous calculation, $6,407 (MAPR) multiplied 
by 0.05 equals $320.00 (rounded down to the nearest dollar).  
$1,237.00 (total UME) subtracted from $320.00 equals $917.00 
(amount of medical expenses to be deducted to reduce the 
annual income).  $2,532.00 (IVAP) minus $917.00 equals 
$1,615.00 (annual IVAP for that month).  $6,407 (MAPR) minus 
$1,615.00 equals $4,792.00.  $4,792.00 divided by 12 results 
in a monthly rate of $399.00 (rounded down to the nearest 
dollar).  

Prior to the spouse's death, the RO made improved pension 
payments to the spouse totaling $3,130.00 at a rate of 
$313.00 from February 1, 2001 to November 30, 2001.  From 
December 1, 2001 to December 30, 2001, the spouse received 
benefits in the amount of $322.00.  Therefore, from February 
1, 2001 to December 30, 2001, the surviving spouse received 
improved death pension benefits in the amount of $3,442.00.  

Using the calculated monthly improved death pension rates of 
$390.00 and $399.00, the amount due from February 1, 2001 to 
November 2001 at a rate of $390.00 is $3,900.00 and from 
December 1, 2001 to December 30, 2001 at a rate of $399.00 is 
$399.00.  The total amount due of unpaid benefits is 
$4,299.00.  The difference between $4,299.00 (unpaid) and 
$3,442.00 (paid) is $847.00.  This amount represents the 
amount of accrued benefits to which the surviving spouse was 
entitled to prior to her death that were unpaid.  

The Board notes that the appellant has asserted in a July 
2007 statement that he should be awarded $3,002.70.  
According to him, this amount represents expenses incurred 
for "physician fees, hospital charges, burial expenses and 
medical expenses . . . for the year 2001."  The Board 
acknowledges the appellant's contentions but finds that the 
$3,002.70 pertains to expenses of last sickness and burial of 
the beneficiary (surviving spouse).  According to his 
September 2002 VA Form 21-601, the appellant lists these 
expenses paid by him and/or the surviving spouse's estate.  
This form, along with the expenses listed, only establishes 
that the appellant is entitled to accrued benefits as the 
person who bore the expense of the last sickness and burial.  
The surviving spouse did not incur these expenses prior to 
her death.  As stated previously, accrued benefits are 
monetary benefits to which the beneficiary was entitled to 
but were unpaid prior to her death.  There is no evidence 
showing that there were any errors made by the RO in 
calculating the appellant's accrued benefits.  Thus, the 
appellant is not entitled to accrued benefits in excess of 
$847.00.  

In this case there is no dispute as to the evidence, and the 
appellant has failed to state a claim on which relief can be 
granted.  In such cases, where the law and not the facts are 
dispositive, the claim must be denied on the basis of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of Veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of accrued 
benefits in excess of $847.00 and any failure to provide 
notice as to the effective date and rating is harmless error.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Assuming without deciding that the VCAA applies, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussion in the May 
2005 letter informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  VA made all efforts to notify and 
to assist him with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in his possession.  

As previously stated, in this case, the law is dispositive, 
and accrued benefits have been properly calculated.  
Therefore, entitlement to accrued benefits in excess of 
$847.00 is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to accrued benefits in excess of $847.00 is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


